Exhibit 10.4

 

(This English translation is for the sole purpose of facilitating understanding
only, and there shall be no binding effect. If there is any inconsistency
between this English translation and the Japanese original, the Japanese
original always prevails. )

 

LEASE AGREEMENT

 

This Agreement is entered into between Mitsubishi Estate Co., Ltd. (“Lessor”)
and Bawn Global Solutions (“Lessee”) with respect to the lease of the premises
set forth in Article 1 hereto [Mitsubishi Estate Building Management Co., Ltd.]
as the agent of Lessor. After mutual consultation between the Parties, the
Parties hereby agree as follows:

 

Article 1. (Premises and Square Measurement)

 

The premises to be leased (“Premises”) shall be as follows:

 

2-1, 2-Chome, Minatomirai, Nishi-ku, Yokohama, Kanagawa

 

Steel frame, ferro-concrete building (4 stories underground; 70 stories
aboveground)

 

Yokohama Landmark Tower, 42 Floor, Section 4201 ~ 4210, 4215 ~ 4216, 4219
1,494.60 square meters (as set forth in the attached Floor Plan) Leased with
raised floor and tile carpet finish, electric light and air conditioning and
ventilation facilities.

 

Article 2. (Lease Term)

 

The term of this Agreement shall be from January 1, 2004 to March 31, 2006.

 

Article 3. (Rent, Other Charges)

 

1. Rent for one month shall be ¥6,508,700 per month (including the building
common services fee per month), which shall be paid by the 25th (if the day is
bank holiday, then by the next business day) of each preceding month to Lessor
by automatic transfer system which Lessor set up with bank; provided, however,
that Lessor shall be entitled to directly demand payment.

 

2. Lessee shall be responsible for the payment of electrical charges incurred on
the Premises, and in the event there are water, gas and other utilities
facilities on the Premises, Lessee shall be responsible for payment of the same
condition of rent.

 

Article 4. (Consumption Taxes)

 

Lessee shall be responsible for the payment of consumption and other taxes
levied on



--------------------------------------------------------------------------------

rent and other payments made under this Agreement, for which the terms and
conditions of rent payment shall be applied mutatis mutandis.

 

Article 5. (Purpose of Use)

 

Lessee shall not use the Premises for any purpose other than office.

 

Article 6. (Prohibition of Assignment or Sublease; Restriction on Third Party
Co-occupation or Name Display)

 

1. Lessee shall not assign its lease rights, nor sell or to have sold such
rights, nor sublease the Premises nor allow any third party to otherwise use the
Premises.

 

2. Lessee shall not, without first obtaining Lessor’s written consent, allow any
third party to co-occupy the Premises, or display the name of any party other
than Lessee as the occupant of the Premises.

 

Article 7. (Works on Fixtures or Other Facilities)

 

1. In the event any changes are made to the original condition of the Premises
by repair or redecoration of the Premises or fixtures; or by new installation of
fixtures, Lessee shall first obtain Lessor’s approval before undertaking any of
the foregoing, even though such change are made at Lessee’s cost.

 

2. Fixed assets taxes, urban planning taxes, real estate acquisition taxes and
other taxes and public levies assessed against fixtures and/or facilities newly
installed or added pursuant to the preceding paragraph shall be borne by Lessee,
regardless of the title to the same.

 

Article 8. (Repair)

 

1. Lessee shall immediately notify Lessor in the event repairs become necessary,
and Lessor shall undertake the same without delay.

 

2. Lessor shall not be liable for any inconvenience or damages incurred by
Lessee from the works related to, or as a result of any repairs, modifications
or maintenance work (including power outage or water shortage) deemed necessary
and implemented appropriately by Lessor.

 

Article 9. (Damages)

 

Lessee shall be liable for any and all damages caused intentionally or
negligently by Lessee or its agent, employee, or subcontractor to the Premises,
facilities, fixtures owned by Lessor and/or to the common areas.



--------------------------------------------------------------------------------

Article 10. (Indemnity)

 

Lessor shall not be liable for any damages incurred by Lessee as a result of
earthquake, fire, wind or water damages or other disasters attributable to acts
of God; or theft, loss or other events not attributable to Lessor.

 

Article 11. (Renewal of the Lease Term)

 

Unless otherwise notified in writing by either Party to the other Party no later
than six (6) months before expiration of this Agreement, this Agreement shall be
renewed for periods of two (2) years from the day following the expiration date
of this Agreement, and any renewal terms thereof. Provided, however, that Lessor
may revise the rent set forth in Article 3.1 at the time of any renewals.

 

Article 12. (Termination without Cause)

 

1. In the event either Party wishes to terminate this Agreement during the term
of this Agreement, a written notice must be given to the other Party no later
than six (6) months before the date of termination. Provided, however, that in
the event the notification period is less than six (6) months, this Agreement
may nonetheless be terminated by payment, as termination money, of the amount
equivalent to rent payable during the shortfall period, in addition to payment
of rent, maintenance fee, etc. set forth in Article 3 for the period commencing
on the day following the date of notification to the date of termination.

 

2. In the event Lessee wishes to terminate this Agreement without cause on or
before March 31, 2006, Lessee shall pay, upon termination, as penalty the amount
equivalent to rent payable from the expiration of six (6) month period
(commencing on the date of notification of termination) through March 31, 2006,
in addition to the termination money set forth in the proviso of the preceding
paragraph.

 

Article 13. (Security Deposit, Guarantee Money)

 

1. For the purpose of securing its obligations under this Agreement, Lessee
shall deposit with Lessor the amount of ¥39,052,500 as guarantee money (“Deposit
I”), and the amount equivalent to six (6) months of rent as security deposit
(“Deposit II”). In the event rent is increased, Lessee shall additionally submit
to Lessor the amount equivalent to the difference between six (6) months of the
revised rent and six (6) months of rent before such revision. Provided, however,
neither Deposit I nor Deposit II shall bear any interest.

 

2. In the event there are other lease agreements between Lessor and Lessee for
other property, the foregoing Deposit I and Deposit II shall also secure
Lessee’s obligations under said lease agreement(s), and Deposit I and Deposit II
shall also secure Lessee’s



--------------------------------------------------------------------------------

obligations towards Lessor and Mitsubishi Estate Building Management Co., Ltd.
arising out of any works on fixtures and/or repairs on the Premises and/or other
property as set forth in this sentence.

 

3. If needed, Lessor may offset from the foregoing Deposit I and/or Deposit II
without notice to Lessee any obligations arising out of this Agreement or other
agreements set forth in the preceding paragraph, including rent arrearage or
payment of damages; or obligations arising out of any fixture works or repairs.

 

4. In the event of the preceding paragraph, Lessee shall compensate the
shortfall in Deposit I and/or Deposit II within ten (10) days from receiving
notice thereof.

 

5. During the term of this Agreement, Lessee shall not be entitled to offset any
rent payment or any other obligations owed to Lessor with Deposit I or Deposit
II.

 

6. Upon expiration or termination of this Agreement, and after Lessee completely
vacates the Premises, Lessor shall return the balance, if any, of Deposit I and
Deposit II to Lessor, after deducting any amounts payable by Lessee to Lessor.

 

Article 14. (Prohibition of Assignment or Pledge of the Rights to Repayment of
Deposit I and/or Deposit II)

 

Lessee shall not assign or pledge as security to any third party Lessee’s rights
to repayment of Deposit I and/or Deposit II set forth in the preceding Article.

 

Article 15. (Damages for Late Payment)

 

In the event Lessee is late in payment of rent or any other obligations under
this Agreement, Lessor may demand payment of damages at a rate of one fiftieth
of one yen (¥0.05) per diem per one hundred yen (¥100) (18.25% per annum) from
Lessee. Provided, however, that the payment of the damages for late payment by
Lessee shall not in any ways prejudice Lessor’s right to terminate this
Agreement for cause as set forth in Article 17.

 

Article 16. (Observation of Building Rules and Regulations)

 

Lessee at all times shall comply with the “Detailed rules and regulations of
Yokohama Landmark Tower” (including the amendment there of to be made by Lessor)
attached hereto which are designated by Lessor.

 

Article 17. (Termination for Cause)

 

1. Either Party may terminate this Agreement without any prior notice to the
other Party in the event the other Party breaches any provision of this
Agreement.



--------------------------------------------------------------------------------

2. In the event Lessor terminates this Agreement for the reason set forth in the
preceding paragraph, Lessee shall pay the amount equivalent to six (6) months
rent as penalty. Provided, however, that the foregoing shall not prejudice
Lessor’s right to seek compensation for damages incurred by reason of
termination of this Agreement or delay in vacation of the Premises by Lessee.

 

3. In the event this Agreement is terminated on or before March 31, 2006 for
reasons attributable to Lessee, Lessee shall pay to Lessor the amount equivalent
to rent payable from the expiration of a six (6) month period (commencing on the
date of termination) through March 31, 2006.

 

Article 18. (Force Majeure)

 

Either Party may terminate this Agreement by written notice to the other Party
in the event all or part of the building is destroyed or damaged by natural
disaster or other events not attributable to either Party, making it impossible
to attain the purpose of this Agreement.

 

Article 19. (Vacation of the Premises)

 

1. In the event Lessee does not vacate the Premises immediately upon expiration
or termination of this Agreement, Lessee shall pay as damages the amount
equivalent to double the rent payable from the day following the date of
expiration or termination of this Agreement through the day on which the
Premises are completely vacated, and the amount equivalent to maintenance fee,
electricity, water and other charges during the same period. In addition, Lessee
shall also compensate any damages incurred by Lessor by reason of such delay.

 

2. Lessee shall vacate and return the Premises in its original conditions to
Lessor upon removal at Lessee’s cost of all new or additional fixtures and
equipment newly installed and/or added by Lessee; repair of all changes, soils,
or damages to the Premises, fixtures or facilities; and re-application of fresh
paint, new wallpaper and flooring on the walls, ceiling and floor of the
Premises, respectively. About this matter, Lessee must submit the institution
written promise.

 

3. The restoration work set forth in the preceding paragraph shall be undertaken
by Lessor, and Lessee shall bear the cost therefore.

 

4. Lessor may dispose of any property that Lessee fails to remove from the
Premises after expiration or termination of this Agreement at Lessor’s sole
discretion. In such case, Lessor shall be entitled to reimbursement of the cost
of disposal from Lessee.



--------------------------------------------------------------------------------

5. Upon vacating the Premises, Lessee shall not seek from Lessor reimbursement
of any costs it has incurred in relation to the Premises or fixtures or
facilities thereof, nor make any or monetary claims against Lessor, including
moving fees, relocation fees or concession money, nor demand any other payments
whatsoever, regardless of the nature or name of the claim. Further, Lessee shall
not demand that Lessor purchase any fixtures or facilities newly installed
and/or added by Lessee.

 

Article 20. (Joint and Several Guaranty)

 

1. In the event Lessee has joint and several guarantor(s) (“Guarantor”),
Guarantor shall be jointly and severally liable for all obligations of Lessee
towards Lessor during the term of this Agreement and any renewal terms thereof,
regardless of any changes in the terms and conditions or subject matter of the
lease.

 

2. Lessee and Guarantor shall give written notice to Lessor without delay in the
event there are changes in the address, name, trade name, representative
directors or other matters registered on the commercial registry, or any other
matters relating to the status of Guarantor.

 

3. In the event Lessor deems it necessary to change the Guarantor, or there is a
vacancy upon the death or dissolution of the Guarantor, Lessee shall immediately
select another Guarantor and obtain Lessor’s approval.

 

Article 21. (Agent)

 

Lessor will appoint [Mitsubishi Estate Building Management Co., Ltd.] as its
agent for any and all business relating to the Lease Agreement, any act to be
taken by Lessee to Lessor under the Lease Agreement shall be taken through or to
the agent of Lessor, [Mitsubishi Estate Building Management Co., Ltd.];
provided, however, that Lessor may nevertheless exercise Lessor’s rights to
Lessee directly.

 

Article 22. (Confidentiality)

 

Both Parties shall be liable for keeping confidential any information contained
in this Agreement, and unless otherwise required by law, shall not divulge or
disclose the same to any third party.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed in
duplicate, with each Party retaining one (1) original.

 

Dated this          day of                 , 200    



--------------------------------------------------------------------------------

Lessor:                

Mitsubishi Estate Co., Ltd.

2-1, 2-Chome Minatomirai

Nishi-ku, Yokohama, Kanagawa

Toshihide Yoshimura

Executive Officer

Agent of Lessor:            

Mitsubishi Estate Building Management Co., Ltd.

2-1, 2-Chome Minatomirai

Nishi-ku, Yokohama, Kanagawa

              Masahiro Yamanaka         Representative Director              
Naoto Hirai         Real Estate Transaction Manager        

Registered No. (Kanagawa) 075417

Lessee:          